Title: [Diary entry: 4 July 1786]
From: Washington, George
To: 

Tuesday 4th. The Directors determined to prosecute their first plan for opening the Navigation of the River in the bed of it, &

as streight as it was practicable, and ordered the Manager to proceed accordingly; & to remove the hands from the works at the great falls to the Seneca & other parts of the river—as it was their wish, having but 3 years from the commencemt. of the Act to perfect the Navigation above the falls. Mr. Rumsey having signified his disinclination to serve the Company any longer for the pay and emoluments which had been allowed him, and the Directors not inclining to encrease them, they parted and Mr. Stuart (the first assistant) was appointed in his place. Mr. Smith the other assistant had his wages raised to £200 Maryld. Curry. pr. Ann. These matters being settled, Govr. Johnson returned home. Colo. Fitzgerald proceeded on to Berkeley & Frederick, and Colo. Gilpin and myself resolved to send our horses to the Great falls and go by water to that place ourselves; and were happy to find that the passage on the Virginia side of all the Islands, was vastly the best; and might be made easy and good at little expence—There being in short only 3 places where there was any difficulty, & these not great. Shallow water in a low state of the river, is all that is to be feared. After dining with Mr. Rumsey at the Great falls Colo. Gilpin and myself set out in order to reach our respective homes, but a gust of wind & rain, with much lightning, compelled me to take shelter, about dark at his house, where I was detained all night. This day was also exceedingly warm, there being but little wind.